                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Selective Insurance Company of America,    )         Civil Action No.: 4:18-cv-00431-RBH
                                           )
       Plaintiff,                          )
                                           )
v.                                         )         ORDER
                                           )
Hester Drywall, LLC; HW Glass, LLC a/k/a )
HWGlass, LLC; Hester Properties Village, )
LLC; James C. Hester a/k/a Jim Hester; and )
Shannon E. Hester;                         )
                                           )
       Defendants.                         )
____________________________________)

       On August 2, 2018, Defendants James C. Hester and Shannon Hester filed a suggestion

of bankruptcy indicating that James and Shannon Hester had filed a voluntary petition under

Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the

District of South Carolina. See Suggestion of Bankruptcy Filing [ECF No. 23]. Defendants

Hester Drywall, LLC, HW Glass, LLC, and Hester Properties Village, LLC have not filed a

bankruptcy petition. Therefore, it is

       ORDERED that this case is stayed BUT ONLY as to Defendants James C. Hester

and Shannon Hester only pursuant to 11 U.S.C. § 362 until further order of the court. The

parties are directed to notify the court of the status of Defendants' bankruptcy petition by March

31, 2019, if not sooner. The case shall proceed as to the remaining defendants.

       IT IS SO ORDERED.

October 9, 2018                                              s/ R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             United States District Judge
